829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Emmanuel BERNARD, Petitioner-Appellant,v.David A. GARRAGHTY, Warden, Respondent-Appellee.Peter Emmanuel BERNARD, Petitioner-Appellant,v.David A. GARRAGHTY, Warden, Attorney General of the State ofVirginia, Robert H. Anderson, III, AssistantAttorney General, Respondents-Appellees.
Nos. 87-7125, 87-7126
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1987.Decided September 8, 1987.

Peter Emmanuel Bernard, appellant pro se.
Robert Homer Anderson, III, Office of the Attorney General of Virginia, for appellees.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the records and the district court's opinions discloses that these appeals from its orders refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 are without merit.  Because the dispositive issues recently have been decided authoritatively, we deny certificates of probable cause to appeal, dispense with oral argument, and dismiss the appeals on the reasoning of the district court.  Bernard v. Garraghty, C/A No. 86-730-R (E.D. Va., Mar. 31, 1987); Bernard v. Garraghty, C/A No. 86-729-R (E.D. Va., Mar. 30, 1987).


2
DISMISSED.